Title: From Thomas Jefferson to Robley Dunglison, 18 March 1826
From: Jefferson, Thomas
To: Dunglison, Robley


                        
                        
                            Monticello
                            Mar. 18. 26.
                        
                    I send you the rough draught for the Dispensary with the amendments formerly proposed by you, to recieve any others you may think proper to be added. I will then put it into form and lay it before the Visitors.You mentioned the other day that a catalogue had been delivered to me of the Periodicals which the Professors would wish to have procured annually. is the inclosed paper the one alluded to? I find no other in my possession answering the description. this, if the true one, or any other now to be supplied, shall  in like manner be communicated to ard, and will doubtless be order. friendly and respectful ations